PER CURIAM.
Mishoe was convicted by a jury of capital sexual battery1 and battery.2 For the sexual battery, he was sentenced as an habitual violent felony offender to life imprisonment with a minimum mandatory 25 year term. For the battery, Mishoe received a concurrent 1 year term of incarceration.
Because the habitual violent offender statute, section 775.084(4), Florida Statutes (1989) does not apply to capital or life felonies, we strike that designation from his sentence. See Burdick v. State, 594 So.2d 267 (Fla.1992); Power v. State, 568 So.2d 511, 512 (Fla. 5th DCA 1990). In all other *1285respects, we affirm the convictions and sentences.
AFFIRMED as modified.
GOSHORN, C.J., COBB and COWART, JJ., concur.

. § 794.011(2), Fla.Stat. (1989).


. § 784.03, Fla.Stat. (1989).